RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 22a0056p.06

                 UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



                                                            ┐
 JAMAL MURRAY,                                              │
                                   Plaintiff-Appellee,      │
                                                            │
                                                             >        No. 21-3398
       v.                                                   │
                                                            │
 STATE OF OHIO DEPARTMENT OF CORRECTIONS,                   │
                                                            │
                                      Defendant,            │
                                                            │
 DR. TIMOTHY HEYD,                                          │
                                Defendant-Appellant.        │
                                                            ┘

                          Appeal from the United States District Court
                         for the Southern District of Ohio at Cincinnati.
                     No. 1:14-cv-00168—Timothy S. Black, District Judge.

                                  Argued: January 12, 2022

                             Decided and Filed: March 30, 2022

                 Before: GILMAN, KETHLEDGE, and LARSEN, Circuit Judges.
                               _________________

                                           COUNSEL

ARGUED: Tracy L. Bradford, OFFICE OF THE OHIO ATTORNEY GENERAL, Columbus,
Ohio, for Appellant. Robert A. Klingler, ROBERT A. KLINGLER CO., L.P.A., Cincinnati,
Ohio, for Appellee. ON BRIEF: Tracy L. Bradford, OFFICE OF THE OHIO ATTORNEY
GENERAL, Columbus, Ohio, for Appellant. Robert A. Klingler, ROBERT A. KLINGLER CO.,
L.P.A., Cincinnati, Ohio, for Appellee.
 No. 21-3398          Murray v. State of Ohio Dep’t Corrections, et al.                        Page 2


                                       _________________

                                            OPINION
                                       _________________

       RONALD LEE GILMAN, Circuit Judge. Dr. Timothy Heyd served as the Chief Medical
Officer of the prison where Jamal Murray was previously incarcerated and was also Murray’s
treating physician. During his time in prison, Murray suffered from a condition known as deep-
vein thrombosis, which, in Murray’s case, involved the formation of venous blood clots in his
legs. Murray relied on the medication Coumadin to abate his condition. After many weeks
passed with inadequate monitoring and the prescribing of too low a dosage of Coumadin, Murray
suffered from a cerebral blood clot that has left him permanently blind.

       Murray timely brought an Eighth Amendment claim under 42 U.S.C. § 1983 against Dr.
Heyd for deliberate indifference to Murray’s serious medical needs. Dr. Heyd sought qualified
immunity in a motion for summary judgment, which the district court denied. He now seeks a
review of that ruling through the present interlocutory appeal. For the reasons set forth below,
we AFFIRM the district court’s determination that Dr. Heyd is not entitled to qualified
immunity as a matter of law.

                                       I. BACKGROUND

A.     Factual background

       Dr. Heyd treated Murray while Murray was incarcerated at the Lebanon Correctional
Institution in Warren County, Ohio. Murray was incarcerated at that facility from October 2010
until May 2014.     As the facility’s Chief Medical Officer, Dr. Heyd acknowledged in his
declaration that he was “responsible for the day-to-day medical care of inmates” at Lebanon
Correctional Institution and was “the ultimate medical authority at the prison institution.”

       Murray had a history of health issues that predated his incarceration. He suffered from a
heart attack in 2008 and from periodic episodes of deep-vein thrombosis in his legs. Murray was
hospitalized on December 31, 2010 at the Ohio State University Medical Center for his deep-
vein thrombosis and was prescribed a treatment regimen of Coumadin (also known as Warfarin)
 No. 21-3398         Murray v. State of Ohio Dep’t Corrections, et al.                  Page 3


for long-term therapy.   He was hospitalized multiple times during 2011 for his deep-vein
thrombosis.

       Murray’s July 2011 medical records reveal that a hematology-consult team at the Ohio
State University Medical Center recommended that Murray should have “a fair trial of
Coumadin with an (INR) [international normalized ratio] ranging between 2.5 and 3.”
Coumadin is an anticoagulation drug that is designed to mitigate blood clots, and INR is a
measure used to assess blood thinning. When administering Coumadin, medical professionals
must conduct periodic blood tests to determine the INR level of the blood. A treating physician
decides whether to adjust Coumadin dosages based on a patient’s INR level.

       Dr. Heyd treated Murray for the first time on November 16, 2011. Murray’s INR level
on that date was 2.3. Dr. Heyd reviewed a November 4, 2011 ultrasound of Murray’s legs
during this visit. According to Dr. Heyd’s declaration, submitted in support of his motion for
summary judgment, the ultrasound “revealed that [Murray’s] previous [deep-vein thrombosis]
had resolved. This showed that his anticoagulation therapy was progressing properly.”

       Dr. Heyd continued to treat Murray for the remainder of 2011. He monitored Murray’s
fluctuating INR levels during this time and adjusted Murray’s Coumadin dosage accordingly.
On November 21, 2011, Dr. Heyd prescribed 6.5 milligrams of Coumadin daily for Murray. Dr.
Heyd ordered an INR test for Murray on November 30, 2011. On December 19, 2011, Dr. Heyd
recommended that Murray refrain from taking Coumadin for two days. Dr. Heyd reinstated
Murray’s Coumadin regimen at a level of 5.5 milligrams on December 21, 2011 when Murray’s
INR tests from earlier in the month demonstrated excessively high INR levels. He ordered that a
follow-up INR test be conducted within two weeks.

       The record reflects that Murray had a blood draw on December 22, 2011. This blood
draw showed that Murray’s INR level was only 1.3 on that date. Although the blood-draw test
bears a stamp showing that it was received by the Lebanon Correctional Institution’s Deputy
Warden of Special Services on December 23, 2011, Dr. Heyd contends that the blood draw did
not occur.
 No. 21-3398         Murray v. State of Ohio Dep’t Corrections, et al.                 Page 4


       On December 28, 2011, Dr. Heyd ordered that Murray have another INR test within
10 days. Murray purportedly failed to appear for his December 28, 2011 appointment with Dr.
Heyd. “There was also no INR test done,” according to Dr. Heyd’s declaration. The declaration
further asserts that Murray again failed to appear for his blood draw on January 18, 2012.
Murray, however, stated in his declaration that he did not refuse or knowingly miss any blood
draws while he was incarcerated.

       On January 20, 2012, Murray reported to the nurse at sick call. He said that he had been
experiencing headaches for four days and was struggling with coughing, a scratchy throat, and
sinus drainage. The nurse gave Murray cold tablets, ibuprofen, and cough syrup.

       Murray visited the nurse again on January 23, 2012, explaining that he had “started
throwing up” and still had migraines. The nurse once more gave him cold tablets, ibuprofen, and
cough syrup. This time the nurse referred Murray to see Dr. Heyd.

       Murray reported to the nurse five days later, on January 28, 2012, apparently still not
having been seen by Dr. Heyd. He complained of a headache and vomiting. The nurse again
referred Murray to see Dr. Heyd and provided Murray with an allergy tablet for sinuses that can
be used to treat migraines. During each of these visits, the attending nurses did not find that
Murray presented with any neurological deficits.

       Dr. Heyd finally examined Murray on January 31, 2012. Murray presented with fever
and chills.    Dr. Heyd administered an injection of Toradol to Murray and gave Murray
Phenergan tablets, Zantac, and ibuprofen. The progress note written by Dr. Heyd from this visit
states “PT/INR (overdue).”

       On February 3, 2012, Murray complained to the nurse that he felt woozy and that one of
his legs hurt. He assessed his pain as a 10 on a scale of 10. The nurse advised Murray to use
meditation, relaxation, and over-the-counter medication to distract himself from the pain, and
further noted that Murray was talking to another individual in the infirmary, seemingly without
discomfort.
 No. 21-3398            Murray v. State of Ohio Dep’t Corrections, et al.                  Page 5


          Murray suffered a stroke on February 6, 2012. He was sent to the emergency room due
to shortness of breath and a headache. Once he was at the Ohio State University Medical Center,
he was diagnosed with cerebral venous thrombosis, more commonly known as a cerebral blood
clot. Murray’s INR levels were registered at 1.6, 1.5, and 1.4 while he was hospitalized on
February 6, 2012. Moreover, Murray’s vision deteriorated after the stroke. Murray was again
admitted to the hospital on September 13, 2012 for therapy by ophthalmologists and
neurosurgeons to decompress his cerebral edema. He is now legally blind with bilateral loss of
vision.

B.        Procedural background

          Murray filed suit against several members of the Lebanon Correctional Institution’s staff
in March 2014.       The complaint asserted a deliberate-indifference claim under the Eighth
Amendment and an unlawful retaliation claim under the First Amendment. In August 2018, the
defendants collectively filed a motion for summary judgment that sought to dismiss all of
Murray’s claims. They submitted declarations appended to their summary-judgment motion,
including a declaration from Dr. Heyd.

          Murray attached the expert report of Dr. Jack Goldberg, a hematologist, to his response
in opposition to the motion for summary judgment. Dr. Goldberg’s report reached the following
conclusions: “Dr. Heyd and his staff of nurses allowed the INR to fall into subtherapeutic
levels”; “Dr. Heyd failed to follow the hematology recommendations and failed to direct his
nursing staff to appropriately adjust the Coumadin doses to achieve therapeutic INRs”;
“Dr. Heyd failed to personally evaluate Mr. Murray when he was complaining of headaches and
nausea[,] which were signs and symptoms of cerebral edema”; Murray’s cerebral venous
thrombosis “was directly caused by failure to maintain therapeutic INR levels”; and “[t]he
thrombosis of his cerebral venous sinuses produced cerebral edema[,] which caused symptoms of
severe headaches and caused papilla edema[,] which resulted in ocular blindness.”

          Murray also attached the expert report of Dr. Frederick Fraunfelder, whose report
concluded that “it is more likely than not that Jamal Murray lost vision permanently in both his
eyes due to cerebral venous thrombosis and resultant increased intracranial pressure.”
 No. 21-3398          Murray v. State of Ohio Dep’t Corrections, et al.                    Page 6


Dr. Fraunfelder noted that “[i]ncreased intracranial pressure [is] a common complication from
cerebral venous thrombosis [that] causes swelling around the optic nerve and cuts off blood flow
to the retina. This leads to loss of vision and blindness.”

       The magistrate judge issued a Report and Recommendation concerning the motion for
summary judgment in February 2019. She recommended that the district court deny the motion
for summary judgment as to Murray’s Eighth Amendment claim against Dr. Heyd, but grant the
motion as to all of Murray’s other claims against the remaining defendants. The district court
adopted the Report and Recommendation in its entirety in March 2021. This interlocutory
appeal by Dr. Heyd followed.

                                          II. ANALYSIS

A.     This court has jurisdiction over the district court’s determination that Dr.
       Heyd is not entitled to qualified immunity as a matter of law

       The “general rule” that an order denying summary judgment is not immediately
appealable under 28 U.S.C. § 1291 “does not apply when the summary judgment motion is based
on a claim of qualified immunity.” Plumhoff v. Rickard, 572 U.S. 765, 771 (2014) (citation
omitted). “In considering the denial of a defendant’s claim of qualified immunity, . . . our
jurisdiction is limited to resolving pure questions of law.”       Moldowan v. City of Warren,
578 F.3d 351, 369 (6th Cir. 2009) (quoting Mitchell v. Forsyth, 472 U.S. 511, 530 (1985)). We
do not have jurisdiction to consider a district court’s decision to deny summary judgment
“insofar as that order determines whether or not the pretrial record sets forth a ‘genuine’ issue of
fact for trial.” Id. at 370 (quoting Johnson v. Jones, 515 U.S. 304, 313 (1995)). “[A] defendant
seeking qualified immunity must be willing to concede the facts as alleged by the plaintiff and
discuss only the legal issues raised by the case[,]” even if the defendant disputes the plaintiff’s
version of the facts. Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting
Sheets v. Mullins, 287 F.3d 581, 585 (6th Cir. 2002)).

       Both parties expend a good portion of their briefs discussing factual arguments. These
are arguments that we cannot reach because they “drift[] from the purely legal into the factual
realm and begin[] contesting what really happened[.]” Moldowan, 578 F.3d at 370 (quoting
 No. 21-3398          Murray v. State of Ohio Dep’t Corrections, et al.                      Page 7


Berryman v. Rieger, 150 F.3d 561, 564 (6th Cir. 1998)).            We can, however, “ignore the
defendant’s attempts to dispute the facts and nonetheless resolve the legal issue” of whether the
facts as proffered by Murray support a violation of clearly established law. See Estate of Carter
v. City of Detroit, 408 F.3d 305, 310 (6th Cir. 2005). In the subsequent analysis, we ignore Dr.
Heyd’s contested issues of fact, accept Murray’s proffered facts for the purpose of the analysis,
and engage with the purely legal question of whether—based on those facts—Dr. Heyd is
entitled to qualified immunity.

B.     Standard of review

       The fact that Dr. Heyd’s motion for summary judgment was based on a claim of qualified
immunity “does not affect the standard of review that applies.” See Moldowan, 578 F.3d at 374
(citation omitted). “Whether a defendant is entitled to . . . qualified immunity from liability
under 42 U.S.C. § 1983 is a legal question that this Court reviews de novo.” Id. We must view
the facts and reasonable factual inferences in the light most favorable to the nonmoving party,
which, in this case, is Murray.      Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
475 U.S. 574, 587 (1986).

C.     Whether Dr. Heyd is entitled to qualified immunity as a matter of law

       We now consider the merits of the qualified-immunity defense. Qualified immunity
often shields government officials from liability arising from constitutional claims. Harlow
v. Fitzgerald, 457 U.S. 800, 818 (1982) (“[G]overnment officials performing discretionary
functions generally are shielded from liability for civil damages insofar as their conduct does not
violate clearly established statutory or constitutional rights of which a reasonable person would
have known.”). The two prongs of the test require a plaintiff to show (1) “that government
officials violated a constitutional right,” and (2) “that the unconstitutionality of their conduct was
clearly established when they acted.”          Beck v. Hamblen County, 969 F.3d 592, 598
(6th Cir. 2020) (citing District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)).

       Murray contends that Dr. Heyd violated Murray’s Eighth Amendment rights. The Eighth
Amendment protects an individual from “cruel and unusual punishments.” U.S. Const. amend.
VIII. A government official violates an incarcerated person’s Eighth Amendment rights when
 No. 21-3398          Murray v. State of Ohio Dep’t Corrections, et al.                     Page 8


the official shows “deliberate indifference to serious medical needs.”          Estelle v. Gamble,
429 U.S. 97, 104 (1976) (citation omitted).

       An Eighth Amendment claim against a government official has both an objective and a
subjective component. Richmond v. Huq, 885 F.3d 928, 937–38 (6th Cir. 2018). In this case,
Dr. Heyd does not dispute the objective component of Murray’s deliberate-indifference claim
(i.e., that Murray had a sufficiently serious medical need, see Mattox v. Edelman, 851 F.3d 583,
597 (6th Cir. 2017)). The subjective component, therefore, is the only issue before us in
evaluating whether Dr. Heyd violated Murray’s Eighth Amendment rights.

       Our subsequent analysis proceeds in two parts. First, we examine whether Dr. Heyd
violated Murray’s identified Eighth Amendment rights by analyzing the subjective component of
the deliberate-indifference claim. We next examine whether the rights that Murray identifies
were clearly established at the time of Dr. Heyd’s conduct.

       1.      The subjective component

       Under the subjective component of an Eighth Amendment claim, the plaintiff is required
to show that “the official knew of and disregarded an excessive risk to inmate health or safety.”
Richmond, 885 F.3d at 939 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994) (alterations
omitted)). If an official fails to “adhere to a prescribed course of treatment,” the official’s
actions “may satisfy the subjective component of an Eighth Amendment violation.” Id. A
simple mistake in medical judgment, however, does not amount to deliberate indifference.
Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (citing Estelle, 429 U.S. at 107–08).
Instead, “the plaintiff must show that each defendant acted with a mental state ‘equivalent to
criminal recklessness.’” Id. (quoting Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013)).
Such a “showing requires proof that each defendant subjectively perceived facts from which to
infer substantial risk to the prisoner, that he did in fact draw the inference, and that he then
disregarded that risk by failing to take reasonable measures to abate it.” Id. (quoting Comstock v.
McCrary, 273 F.3d 693, 703 (6th Cir. 2001) (internal quotation marks omitted)). We conclude
that there is sufficient evidence in the record for a jury to find (1) facts from which the inference
 No. 21-3398          Murray v. State of Ohio Dep’t Corrections, et al.                    Page 9


of a substantial risk of serious harm to Murray’s health could be drawn, and (2) that Dr. Heyd
knew of and disregarded that substantial risk.

                 a.     Facts from which the inference of substantial risk of serious
                        harm could be drawn

       The facts show that there was a substantial risk of harm in Dr. Heyd’s failure to monitor
Murray’s INR level.         As previously mentioned, the hematology-consult team’s plan
recommended that Murray should have “a fair trial of Coumadin with an INR ranging between
2.5 and 3.” Dr. Heyd attests to the fact that “[w]hen administering Coumadin, blood tests must
be performed to determine the INR (International Normalized Ratios) level.”

       Yet the record shows that Murray’s INR level was not being regularly monitored.
Murray’s INR level was only 1.3 on December 22, 2011, which was far below the established
treatment plan. But Dr. Heyd did not adjust Murray’s Coumadin dosage accordingly. Murray
also presented to the prison’s medical staff on multiple occasions between December 22, 2011
and January 31, 2012 to complain of migraine headaches, nausea, and vomiting, which,
according to one of Murray’s expert witnesses, are “signs and symptoms of cerebral edema.” On
January 31, 2012, Murray was finally seen by Dr. Heyd and demonstrated “signs and symptoms
of viral and gastrointestinal illness with fever and chills.” But no blood draw had occurred since
December 22, 2011, and Dr. Heyd did not review the results of this most recent blood draw.
Nonetheless, he noted that Murray’s INR test was overdue.

       Dr. Heyd argues in his opening brief that he did not know some of these facts and that the
magistrate judge and the district court wrongly concluded that Dr. Heyd “was aware of Murray’s
blood clotting condition and the OSU hematology directive[.]” He also claims that he must not
have seen this information because his initials are not on the chart. But our jurisdiction over this
interlocutory appeal is contingent upon the acceptance of Murray’s asserted facts, so we must
disregard Dr. Heyd’s attempt to establish a factual dispute at this juncture.
 No. 21-3398           Murray v. State of Ohio Dep’t Corrections, et al.                Page 10


                 b.      Drawing the inference of a substantial risk of serious harm and
                         disregarding it

       A reasonable jury could find, based on the facts viewed in the light most favorable to
Murray, that (1) Dr. Heyd drew the inference that failing to regularly assess Murray’s INR level
and Coumadin dosage would place Murray at a substantial risk of serious harm, and (2) Dr. Heyd
disregarded that risk by failing to ensure that Murray’s INR level was regularly tested. Dr. Heyd
claims that “there is no evidence in the record that Dr. Heyd had actual knowledge that
Plaintiff’s INR level was 1.3 when Dr. Heyd viewed Plaintiff’s file on December 28th, 2011.
None at all.” But the blood-draw results were marked with a stamp showing that the Lebanon
Correctional Institution’s Deputy Warden of Special Services received the results on December
23, 2011. The record provides no explanation for why Dr. Heyd—the Chief Medical Officer
who is responsible for the care of all of the individuals incarcerated at the Lebanon Correctional
Institution—failed to see the results of this crucial blood test.

       On December 28, 2011 and again on January 18, 2012, Dr. Heyd noted that Murray
should have an INR test performed within 10 days. But these tests never occurred, and Murray
asserts that he did not refuse or knowingly miss any blood draws while he was incarcerated. Dr.
Heyd’s progress note from January 31, 2012 reflects that he knew that Murray was overdue for
his INR test, showing “PT/INR (overdue).” In his opening brief, Dr. Heyd attempts to establish
a dispute of fact as to whether Murray failed to appear for these blood draws. But, again,
Murray’s assertion of the facts guides our analysis at this stage of the case.

       Given that Dr. Heyd knew that frequent blood tests must be performed when
administering Coumadin, he was “aware of facts from which the inference could be drawn that a
substantial risk of serious harm exists, and he [] also dr[ew] the inference.” See Winkler v.
Madison County, 893 F.3d 877, 891 (6th Cir. 2018) (quoting Farmer v. Brennan, 511 U.S. at
825, 837 (1994)). He “‘then disregarded that risk’ by failing to take reasonable measures” to get
Murray’s blood tested and to properly monitor Murray’s Coumadin dosage. See Rhinehart v.
Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (quoting Comstock v. McCrary, 273 F.3d 693, 703 (6th
Cir. 2001)).
 No. 21-3398          Murray v. State of Ohio Dep’t Corrections, et al.                     Page 11


       Although nurses sporadically saw Murray for treatment, “[a] government doctor has a
duty to do more than simply provide some treatment to a prisoner who has serious medical
needs; instead, the doctor must provide medical treatment to the patient without consciously
exposing the patient to an excessive risk of serious harm.” LeMarbe v. Wisneski, 266 F.3d 429,
439 (6th Cir. 2001). A person who is incarcerated need not show “that he was literally ignored
by the staff to prove an Eighth Amendment violation, only that his serious medical needs were
consciously disregarded.” Id. (citation and internal quotation marks omitted). For example, “[i]f
knowing that a patient faces a serious risk of appendicitis, the prison official gives the patient an
aspirin and an enema and sends him back to his cell, a jury could find deliberate indifference
although the prisoner was not simply ignored.” Id. (quoting Sherrod v. Lingle, 223 F.3d 605,
611–12 (7th Cir. 2000) (internal quotation marks omitted)). Although Murray received some
treatment over the month of January, Dr. Heyd never properly monitored Murray’s INR levels.
A jury could, therefore, find deliberate indifference even though Murray was not simply ignored.

       2.      This case is similar to the Sixth Circuit’s recent decisions in Richmond
               and Darrah

       Murray’s deliberate-indifference claim is similar to the claims presented in both
Richmond v. Huq, 885 F.3d 928 (6th Cir. 2018), and in Darrah v. Krisher, 865 F.3d 361 (6th Cir.
2017)—two other cases in which this court found that plaintiffs presented viable deliberate-
indifference claims. In Richmond, this court reversed the district court’s grant of qualified
immunity, concluding that a reasonable jury could find that a jail’s medical director had
delineated a course of treatment but failed to view the plaintiff’s chart, “which would have made
[the director] aware of the risk that Jail medical staff . . . would continue to fail to adhere to his
prescribed plan of care, and that [the director] subsequently disregarded that risk by failing to
ensure that his orders were implemented as prescribed.” Id. at 940.

       Murray presents a similar claim to the one that this court discussed in Richmond. He
asserts that Dr. Heyd failed to adhere to Murray’s treatment plan that was established by the
Ohio State University hematology-consult team.          Dr. Heyd understood the importance of
monitoring an individual’s INR level when that individual is taking Coumadin and (based on the
facts proffered by Murray) was aware of the hematology-consult team’s established plan of care.
 No. 21-3398           Murray v. State of Ohio Dep’t Corrections, et al.                 Page 12


He was also aware that Murray’s INR level was not being tested with regularity. Dr. Heyd thus
was aware of the risk that Murray faced and yet “subsequently disregarded that risk by failing to
ensure that his orders were implemented as prescribed[,]” just like the medical director in
Richmond. See id. at 940. This “finding of the failure to provide the prescribed plan of
treatment may form the basis of a claim for deliberate indifference to an inmate’s serious
medical needs.” Id. at 940–41.

       Murray’s claim is also analogous to that in Darrah, where this court reversed the district
court’s decision to grant qualified immunity to the chief medical officer of a prison and
determined that unresolved issues of fact existed as to whether the prison doctor acted with
deliberate indifference in treating the plaintiff’s psoriasis. 865 F.3d at 368–69. The plaintiff
showed that his psoriasis and the need for medication were known to the doctor, but the need
was not addressed for three months. Id. at 369. Eventually, the doctor in Darrah placed the
plaintiff on a drug for his psoriasis, but the drug proved to be ineffective. Id. The plaintiff
reported to the doctor and continued to complain that the drug was not alleviating his pain. Id.

       Rather than use a drug that had previously been effective in treating the plaintiff, the
doctor in Darrah increased the dosage of the ineffective drug and advised the plaintiff to
continue to take it. Id. This court concluded that, although the doctor monitored the plaintiff
while he was on the drug, “the question of whether it was reasonable to continue to keep him on
a drug that had proven ineffective and whether that course of treatment constituted deliberate
indifference is a question best suited for a jury.” Id. at 370.

       Similarly, in this case, Dr. Heyd saw Murray (albeit only once) during the relevant
timeframe between December 22, 2011 and February 6, 2012. A jury could find that Dr. Heyd
moved at a “lackadaisical pace” in ascertaining Murray’s INR level and adjusting his Coumadin
dosage, considering the seriousness of Murray’s condition. See id. at 369. Dr. Heyd was also
aware of the fact that Murray’s INR level was fluctuating, and these frequent fluctuations
required adjustments to his Coumadin dosage, as evidenced by the fact that Dr. Heyd altered the
dosage three times between November 21, 2011 and December 21, 2011. His failure to monitor
Murray’s INR level thereafter in light of this knowledge raises a jury question as to whether he
was deliberately indifferent to Murray’s serious medical needs.
 No. 21-3398          Murray v. State of Ohio Dep’t Corrections, et al.                  Page 13


D.     Whether Murray’s Eighth Amendment rights were clearly established

       Having concluded that Dr. Heyd’s alleged conduct is sufficient to raise a jury issue
regarding the subjective component of the deliberate-indifference claim at this stage of the case,
we now turn to the second prong of the qualified-immunity analysis and examine whether the
rights that Murray identifies were clearly established at the time of Dr. Heyd’s conduct. The
second prong “sets a high bar because it requires a plaintiff to identify with ‘a high degree of
specificity’ the legal rule that a government official allegedly violated.” Beck v. Hamblen
County, 969 F.3d 592, 599 (6th Cir. 2020) (quoting District of Columbia v. Wesby, 138 S. Ct.
577, 590 (2018) (internal quotation marks omitted)). “This is not to say that an official action is
protected by qualified immunity unless the very action in question has previously been held
unlawful[.]” Hope v. Pelzer, 536 U.S. 730, 739 (2002) (citation omitted). Rather, “there need
not be a case with the exact same fact pattern, or even ‘fundamentally similar’ or ‘materially
similar’ facts,” so long as “the defendants had ‘fair warning’ that their actions were
unconstitutional.” Cummings v. City of Akron, 418 F.3d 676, 687 (6th Cir. 2005) (quoting Hope,
536 U.S. at 741).

       Courts have frequently rejected officials’ contentions that a “legal duty need . . . be
litigated and then established disease by disease or injury by injury” in the context of Eighth
Amendment claims. Estate of Clark v. Walker, 865 F.3d 544, 552, 553 (7th Cir. 2017) (rejecting
an officer’s argument “that the clearly established prohibition on deliberate indifference to
prisoners’ and jail inmates’ risk of suicide is too general to be enforceable for purposes of
qualified immunity”); see also Rafferty v. Trumbull County, 915 F.3d 1087, 1097 (6th Cir. 2019)
(“[T]he Supreme Court ‘does not require a case directly on point if existing precedent has placed
the statutory or constitutional question beyond debate.’” (quoting Ashcroft v. al-Kidd, 563 U.S.
731, 741 (2011) (alterations omitted))); Sandoval v. County of San Diego, 985 F.3d 657, 680 (9th
Cir. 2021) (finding a constitutional violation where, “[t]o be sure, we have never before
addressed the specific factual circumstances here”).

       Murray argues that in 2011 and 2012—when Dr. Heyd was treating him—the two
constitutional rights at issue in this case were already clearly established. Those rights are
(1) the Eighth Amendment right to be free from the denial or delay of adequate treatment for
 No. 21-3398          Murray v. State of Ohio Dep’t Corrections, et al.                   Page 14


serious medical needs, and (2) for prison officials to diligently carry out the prescribed treatment
plan. As discussed below, both rights were clearly established at the time that Dr. Heyd was
treating Murray. We address each of them separately in the following analysis.

       1.      Denial or delay of adequate treatment for serious medical needs

       “As early as 1972, this court stated that ‘where the circumstances are clearly sufficient to
indicate the need of medical attention for injury or illness, the denial of such aid constitutes the
deprivation of constitutional due process.’” Estate of Carter v. City of Detroit, 408 F.3d 305,
313 (6th Cir. 2005) (quoting Fitzke v. Shappell, 468 F.2d 1072, 1076 (6th Cir. 1972)). “The
principle at issue—namely that a doctor cannot ‘consciously expose a patient to excessive risk of
serious harm’ while providing medical treatment—is enshrined in [the Sixth Circuit’s] caselaw.”
Quigley v. Tuong Vinh Thai, 707 F.3d 675, 685 (6th Cir. 2013) (quoting LeMarbe v. Wisneski,
266 F.3d 429, 439 (6th Cir. 2001) (alterations omitted)).

       Relatedly, an inmate’s right to medical care that is not unreasonably delayed has been
clearly established since at least 2001, at which point this court adopted the holding that “an
inmate who complains that delay in medical treatment rose to a constitutional violation must
place verifying medical evidence in the record to establish the detrimental effect of the delay in
medical treatment to succeed.” Napier v. Madison County, 238 F.3d 739, 742 (6th Cir. 2001)
(alteration omitted). Murray placed such verifying medical evidence in the record through the
report of his expert witness, Dr. Goldberg. The report established that, as a result of Dr. Heyd’s
“failures[,] which were breaches of the standard of care, Mr. Murray developed a cerebral
venous thrombosis which was directly caused by failure to maintain therapeutic INR levels[,]
especially in view of his known hypercoagulable state[.]” Dr. Goldberg concluded that “[t]he
thrombosis . . . caused symptoms of severe headaches and caused papilla edema which resulted
in [permanent] ocular blindness.”

       2.      The right to have Dr. Heyd adhere to a treatment plan

       Richmond v. Huq, 885 F.3d 928 (6th Cir. 2018), clearly delineated an incarcerated
individual’s right to adherence to a treatment plan. This right, however, was clearly established
long before this court’s 2018 decision in Richmond.
 No. 21-3398          Murray v. State of Ohio Dep’t Corrections, et al.                   Page 15


       In Richmond, the district court granted summary judgment in favor of the defendants
because the court found that the plaintiff had failed to show deliberate indifference.           Id.
at 947 n.9. But this court reversed in part, holding that summary judgment was improper as to
some of the defendants. Id. at 949. The court stated that “[t]he proposition that deliberate
indifference to a prisoner’s medical needs can amount to a constitutional violation has been well-
settled” since the Supreme Court decided Estelle v. Gamble, 429 U.S. 97 (1976). Id. at 947
(quoting Parsons v. Caruso, 491 F. App’x 597, 602 (6th Cir. 2012)). Further authority was cited
in Richmond for the proposition that “this Circuit’s precedent is clear that neglecting a prisoner’s
medical need and interrupting a prescribed plan of treatment can constitute a constitutional
violation.” Id. at 947–48 (citing Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834,
844–45 (6th Cir. 2002); Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001); Boretti v.
Wiscomb, 930 F.2d 1150, 1154 (6th Cir. 1991)).

       The caselaw predating Richmond specifically established “that interruption of a
prescribed plan of treatment could constitute a constitutional violation.” Boretti, 930 F.2d at
1154 (citing Estelle, 429 U.S. at 105). This precise line of cases extends into Richmond. We
therefore apply this caselaw to the present case to conclude that the right to the adherence to a
prescribed plan of treatment was clearly established at the time of Dr. Heyd’s conduct.

       Under these circumstances, a jury could reasonably find that Dr. Heyd “knew of and
disregarded an excessive risk to [Murray’s] health or safety[,]” see Richmond, 885 F.3d at 939
(alterations omitted) (citing cases in this circuit dating back to 1991) and was thus deliberately
indifferent to his serious medical needs, see Estelle, 429 U.S. at 105–06. If the jury so finds,
then Dr. Heyd violated Murray’s clearly established rights under the Eighth Amendment based
on caselaw that predates the relevant timeframe in this case.

                                      III. CONCLUSION

       For all of the reasons set forth above, we AFFIRM the judgment of the district court.